
	

114 HR 992 IH: Veterans Air Travel Streamlining Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 992
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Latta (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To waive the application fee for veterans with a service-connected disability rated at 50 percent
			 or more who apply to participate in the Transportation Security
			 Administration’s  Pre✓™ program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Air Travel Streamlining Act of 2015. 2.Waiver of application fee for veterans applying for TSA Pre✓™ (a)In generalSubject to subsection (b), the Administrator of the Transportation Security Administration (TSA) shall waive the application fee for veterans with a service-connected disability rated at 50 percent or more who apply to participate in the TSA’s Pre✓™ program.
 (b)Establishment of verification systemNot later than six months after the date of the enactment of this Act, the Administrator of the TSA and the Secretary of Veterans Affairs shall establish a system to verify whether a veteran’s disability is service-connected and such veteran’s disability rating for veterans who apply to participate in the TSA’s Pre✓™ program.
 (c)Rule of constructionNothing in this Act may be construed as in any way affecting the requirements for veterans described in this Act to otherwise meet the eligibility requirements for participation in the TSA’s Pre✓™ program.
 (d)DefinitionsThe terms veteran, service-connected, and disability have the meanings given such terms in section 101 of title 38, United States Code.  